PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lebow, David
Application No. 13/894,013
Filed: 14 May 2013
For: Collaborative Sensemaking System and Method

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed December 17, 2021.

The petition is GRANTED.

This application became abandoned on Tuesday, October 8, 2019, for failure to file a timely and proper reply to the final Office action mailed on July 5, 2019, which set a three-month shortened statutory period for response. No extensions of time under 37 CFR 1.136(a) were obtained. On March 12, 2020, the Office mailed a Notice of Abandonment.

The petition satisfies the requirements of 37 CFR 1.137(a).  Applicant submitted (1) the reply in the form of a request for continued examination (RCE), a $680  RCE fee, and a submission required by 37 CFR 1.114; (2) a $1050 petition fee; and (3) a proper statement of unintentional delay. In addition, applicant submitted a statement explaining the facts and circumstances surrounding the extended delay, which supports a conclusion that the entire period of delay was unintentional.

This application is being referred to Technology Center Art Unit 2144 for processing of the RCE filed December 17, 2021, and appropriate action by the examiner on the amendment submitted in accordance with 37 CFR 1.114.

Inquiries concerning this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET